


EXHIBIT 10.2

AMENDMENT NO. 7 TO THIRD AMENDED AND RESTATED CREDIT AND
SECURITY AGREEMENT

                       THIS AMENDMENT NO. 7 TO THIRD AMENDED AND RESTATED CREDIT
AND SECURITY AGREEMENT (this “Amendment”) is entered into as of June 11, 2008,
by and among:

               (1)      QUEST DIAGNOSTICS RECEIVABLES INC., a Delaware
corporation (the “Borrower”),

               (2)      QUEST DIAGNOSTICS INCORPORATED, a Delaware corporation
as initial servicer (together with the Borrower, the “Loan Parties”),

               (3)      VARIABLE FUNDING CAPITAL COMPANY LLC, a Delaware limited
liability company (“VFCC”), and WACHOVIA BANK, NATIONAL ASSOCIATION, in its
capacity as a Liquidity Bank to VFCC (together with VFCC, the “VFCC Group”),

               (4)      GOTHAM FUNDING CORPORATION, a Delaware corporation, as
assignee of Atlantic Asset Securitization LLC (together with its successors,
“Gotham” and together with VFCC, the “Conduits”), and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”), in its capacity as a
Liquidity Bank to Gotham (together with Gotham, the “Gotham Group”),

               (5)      WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as
agent for the VFCC Group (the “VFCC Agent” or a “Co-Agent”), and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, in its capacity as agent for the
Gotham Group (the “Gotham Agent” or a “Co-Agent”),

               (6)      WACHOVIA BANK, NATIONAL ASSOCIATION, as existing
administrative agent for the VFCC Group, the Gotham Group and the Co-Agents (in
such capacity, together with any successors thereto in such capacity, the
“Withdrawing Administrative Agent”), and

               (7)      THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as successor administrative agent for the VFCC Group, the Gotham Group and the
Co-Agents (in such capacity, together with any successors thereto in such
capacity, the “Administrative Agent” and together with each of the Co-Agents,
the “Agents”),

with respect to that certain Third Amended and Restated Credit and Security
Agreement dated as of April 20, 2004, by and among the parties hereto (as
heretofore amended, the “Existing Agreement” which, as amended hereby, is
hereinafter referred to as the “Agreement”).

1

--------------------------------------------------------------------------------




                       Unless otherwise indicated, capitalized terms used in
this Amendment are used with the meanings attributed thereto in the Existing
Agreement.

W I T N E S S E T H :

                       WHEREAS, Atlantic Asset Securitization LLC assigned all
of its right, title, interest and obligations (if any) in, to and under the
Existing Agreement to Gotham;

                       WHEREAS, Calyon New York Branch assigned all of its
right, title, interest and obligations, as a Liquidity Bank and as a Co-Agent,
in, to and under the Existing Agreement to BTMU; and

                       WHEREAS, the parties hereto desire to replace Wachovia
Bank, National Association, as Withdrawing Administrative Agent, with The Bank
of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Administrative Agent, under
the Existing Agreement.

                       NOW, THEREFORE, in consideration of the premises and the
mutual agreements herein contained, the parties hereto hereby agree as follows:

                       1.     Amendment to Existing Agreement. Subject to the
terms and conditions hereinafter set forth, the penultimate sentence of Section
11.1(a) of the Existing Agreement is hereby amended and restated in its entirety
to read as follows:

               “Each of the Lenders and the Co-Agents hereby irrevocably
designates and appoints The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
as Administrative Agent hereunder and under the Transaction Documents to which
the Administrative Agent is a party, and authorizes the Administrative Agent to
take such action on its behalf under the provisions of the Transaction Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of the Transaction Documents, together
with such other powers as are reasonably incidental thereto.”

On the terms and subject to the conditions set forth in the Transaction
Documents, The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch hereby
accepts the appointment as, and agrees to perform the duties of, the
Administrative Agent. The Withdrawing Administrative Agent hereby agrees to
execute such assignments, amendments and other documents as may be reasonably
required to give effect to the foregoing amendment.

                       2.     Representations.

                       2.1.   Each of the Loan Parties represents and warrants
to the Lenders and the Agents that it has duly authorized, executed and
delivered this Amendment and that the Agreement constitutes, a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms
(except as enforceability may be limited by applicable bankruptcy, insolvency,
or similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability).

2

--------------------------------------------------------------------------------




                       2.2.      Each of the Loan Parties further represents and
warrants to the Lenders and the Agents that each of its representations and
warranties set forth in Section 6.1 of the Agreement is true and correct as of
the date hereof and that no Event of Default or Unmatured Default exists as of
the date hereof and is continuing.

                       3.        Condition Precedent. This Amendment shall
become effective as of the date first above written upon receipt by the
Administrative Agent and the Withdrawing Administrative Agent of a counterpart
hereof duly executed by each of the parties hereto.

                       4.        Miscellaneous.

                       4.1.      Except as expressly amended hereby, the
Existing Agreement shall remain unaltered and in full force and effect, and each
of the parties hereby ratifies and confirms the Agreement and each of the other
Transaction Documents to which it is a party.

                       4.2.      THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW.

                       4.3.      EACH LOAN PARTY HEREBY ACKNOWLEDGES AND AGREES
THAT:

                       4.3.1.   IT IRREVOCABLY (i) SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION, FIRST, OF ANY UNITED STATES FEDERAL COURT, AND SECOND, IF FEDERAL
JURISDICTION IS NOT AVAILABLE, OF ANY NEW YORK STATE COURT, IN EITHER CASE
SITTING IN NEW YORK COUNTY, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THE AGREEMENT, AND (ii) WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF AN
ACTION OR PROCEEDING IN SUCH COURTS.

                       4.3.2.   TO THE EXTENT THAT IT HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM THE JURISDICTION OF ANY COURT OR FROM ANY LEGAL
PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID TO EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF
OR ITS PROPERTY, IT HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER OR IN CONNECTION WITH THE AGREEMENT.

                       4.4.      This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same Amendment.

<Signature pages follow>

3

--------------------------------------------------------------------------------




                       IN WITNESS WHEREOF, the parties hereto have executed this
Amendment as of the date first above written.

  QUEST DIAGNOSTICS RECEIVABLES INC.               By:  
/s/ Robert F. O’Keef
      Name: Robert F. O’Keef     Title: Vice President & Treasurer              
            QUEST DIAGNOSTICS INCORPORATED               By:
/s/ Robert F. O’Keef
      Name: Robert F. O’Keef     Title: Vice President & Treasurer


 

 

 

[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Security Agreement]

 

--------------------------------------------------------------------------------




    WACHOVIA BANK, NATIONAL ASSOCIATION, INDIVIDUALLY, AS     WITHDRAWING
ADMINISTRATIVE AGENT AND AS VFCC AGENT               By:  
/s/ Elizabeth R. Wagner
      Name: Elizabeth R. Wagner     Title:    Managing Director


 

 

 

[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Security Agreement]

 

--------------------------------------------------------------------------------




  VARIABLE FUNDING CAPITAL COMPANY LLC         BY: WACHOVIA CAPITAL MARKETS,
LLC, ITS ATTORNEY-IN-FACT               By:  
/s/ Douglas R. Wilson, Sr.
      Name: Douglas R. Wilson, Sr.     Title:    Director


 

 

 

[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Security Agreement]

 

--------------------------------------------------------------------------------




  GOTHAM FUNDING CORPORATION               By:  
/s/ R. Douglas Donaldson
         Name: R. Douglas Donaldson        Title: Treasurer


 

 

 

 

[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Security Agreement]

 

--------------------------------------------------------------------------------




  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK   BRANCH, individually as a
Liquidity Bank               By:  
/s/ J. Carlos
         Name: J. Carlos        Title: Authorized Signatory                    
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK   BRANCH, as Gotham Agent      
        By:
/s/ Aditya Reddy
         Name: Aditya Reddy        Title: VP & Manager                     THE
BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK   BRANCH, as Administrative Agent  
            By:
/s/ Aditya Reddy
         Name: Aditya Reddy        Title: VP & Manager


 

 

 

[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Security Agreement]

 

--------------------------------------------------------------------------------